      Case 2:19-cr-00355-SVW Document 4 Filed 06/14/19 Page 1 of 3 Page ID #:9




 1   NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney                               ~       .
                                                                        r-. ,,~       _ . -_..<. -
                                                                F
                                                                    r                                .._-..~_.._   a
 3   Chief, Criminal Division                               ~       j --=._. -- ...
     SARA B. MILSTEIN (Cal. Bar No. 313370)
 4   Assistant United States Attorney                                                            ~`
                                                                        ~~ f sti
     Violent & Organized Crime Section                                                           I          'li

 5        1300 United States Courthouse                   r ~~                                              r;
                                                            , NT~ILDISTk;~~---~
                                                           ~.
          312 North Spring Street                                           L%~LrFn~ ~,,,, 1
                                                                               rr
 6        Los Angeles, California 90012
          Telephone: (213) 894-8611                                                                   __,
 7        Facsimile: (213) 894-3713
          E-mail:    Sara.Milstein@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,           ~ C~    R 19-0(~35 5                         ~J V~
13             Plaintiff,                    GOVERNMENT'S EX PARTS APPLICATION
                                             FOR ORDER SEALING INDICTMENT AND
14                   v.                      RELATED DOCUMENTS; DECLARATION OF
                                             SARA B. MILSTEIN
15   JOSEPH CASAS,
                                            (i7NDER SEAL)
16             Defendant.

17

18        The government hereby applies ex parte for an order that the

19   indictment and any related documents in the above-titled case (except

20   the arrest warrant for the charged defendant) be kept under seal

21   until the government files a "Report Commencing Criminal Action" in

22   this matter.

23   //

24   //

25   //

26   //

27   //

28   //
       Case 2:19-cr-00355-SVW Document 4 Filed 06/14/19 Page 2 of 3 Page ID #:10




1                          DECLARATION OF SARA B. MILSTEIN

2          I, Sara B. Milstein, declare as follows:

3          1.    I am an Assistant United States Attorney in the United

 4   States Attorney's Office for the Central District of California.              I

5    , represent the government in the prosecution of United States v.

6    JOSEPH CASAS, the indictment in which is being presented to a federal

 7   grand jury in the Central District of California on June 14, 2019.

8          2.    Defendant has not been taken into custody on the charges

 9   contained in the indictment and has not been informed that he is

10   being named as a defendant in the indictment to be presented to the

11   grand jury on June 14, 2019.       The likelihood of apprehending

12   defendant might jeopardized if the indictment in this case were made

13   publicly available before the defendant is taken into custody on the

14   indictment.

15         3.    Accordingly, the government requests that the indictment

16   and sealed documents in this case (except the arrest warrant) be

17   sealed and remain so until the defendant is taken into custody on the

18   charges contained in the indictment and the government files a

19   "Report Commencing Criminal Action" in this matter.

20         4.    I declare under penalty of perjury under the laws of the

21   United States of America that the foregoing is true and correct and

22   that this declaration is executed at Los Angeles, California, on June

23   5, 2019.

24

25                                               SA   B.   I STEIN ,

26

27

28

                                             1
      Case 2:19-cr-00355-SVW Document 4 Filed 06/14/19 Page 3 of 3 Page ID #:11




 1        This ex parte application is made pursuant to Federal Rule of

 2   Criminal Procedure 6(e)(4) and is based on the attached declaration

 3   of Sara B. Milstein.

 4   Dated: June 5, 2019                  Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9
                                                   r~'`~/`v
l~
                                          SARA B. MILSTEIN
11                                        Assistant United States Attorney

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                          2
